Case 3:17-cv-01362 Document 1355-1 Filed 05/15/21 Page 1 of 26 PageID #: 53111




          Exhibit 1
Case 3:17-cv-01362 Document 1355-1 Filed 05/15/21 Page 2 of 26 PageID #: 53112




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



     IN RE NATIONAL PRESCRIPTION                         MDL No. 2804
     OPIATE LITIGATION
                                                         Case No.17-md-2804
     This document relates to:
                                                         Judge Dan Aaron Polster
     The County of Summit, Ohio et al v. Purdue
     Pharma LP, et al.
     Case No.17-0P-45004

     The County of Cuyahoga v. Purdue Pharma
     L.P, et al.
     Case No.18-0P-45090




       NOTICE OF VIDEOTAPED 30(b)(6) (DEPOSITION OF THOMAS PREVOZNIK

          PLEASE TAKE NOTICE that, pursuant to Rule 30(b)(6) of the Federal Rules of Civil

 Procedure and the Deposition Protocol governing this litigation, Track One Defendants, 1 by and

 through undersigned counsel, will take the oral videotaped deposition of Thomas Prevoznik, on




 1Distributor Defendants named in one or more of the three cases styled above are: Cardinal Health,
 Inc., McKesson Corporation, AmerisourceBergen Drug Corporation, Rite Aid of Maryland, Inc.,
 CVS Indiana, LLC, CVS RX Services, Inc., Walgreens Boots Alliance, Inc., Walmart Inc. F/K/A
 Wal-Mart Stores, Inc., H. D. Smith LLC, f/k/a H. D. Smith Wholesale Drug Co., Prescription
 Supply, Inc., Anda, Inc. and Miami-Luken, Inc. Manufacturer Defendants named in one or more
 of the three cases styled above are: Purdue Pharma L.P., Purdue Pharma, Inc., The Purdue
 Frederick Company, Inc., Teva Pharmaceuticals USA, Inc., Cephalon, Inc., Johnson & Johnson,
 Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen
 Pharmaceuticals, Inc., Janssen Pharmaceutica Inc. f/k/a Janssen Pharmaceuticals, Inc., Noramco,
 Inc., Endo Health Solutions Inc., Endo Pharmaceuticals Inc., Par Pharmaceutical, Inc., Par
 Pharmaceutical Companies, Inc.; Allergan Finance, LLC (f/k/a Actavis, Inc. f/k/a Watson
 Pharmaceuticals, Inc.); Watson Laboratories, Inc., Actavis LLC; Actavis Pharma, Inc. f/k/a
 Watson Pharma, Inc., SpecGx LLC; Mallinckrodt LLC; and Insys Therapeutics, Inc.



                                                                                                   EXHIBIT /
                                                                                            Pc~JcZv1~'l-
                                                                                           Date:   l//· 17-19
                                                                                               MLG, CSR, RPR, CRR
Case 3:17-cv-01362 Document 1355-1 Filed 05/15/21 Page 3 of 26 PageID #: 53113




 behalf of the Drug Enforcement Admini stration ("DEA"), on April 17 and 18, 2019, beginnin g at

 9:00 a.m. Eastern Standard Time at Williams & Connolly LLP, 725 Twelfth St. NW , Washin gton,

 DC 20005. The deposition will be on the Topics for Examin ation- as set forth in the Notice of

 Videotaped 30(b)(6) Deposition of the Drug Enforcement Adminis tration (Exhi bit A), as granted

 by the Department of Justice on March 25, 2018 (Exhibit B)- for which it has designated Thomas

 Prevoznik to testify on Defendants' Topics 2, 3, 9, 11, and 12, and Plaintiffs' Topics 1, 2, 4, and

 5.

        Defendants reserve the right to reschedule or reopen this deposition to the extent relevant

 materials, including the documents relied upon by the witness, were not produced in compliance

 with the court's orders concerning production of documents, including (but not limited to) the

 Special Master's September 6, 2018 Order on Discovery in Track One Cases. The deposition shall

 be videotaped and recorded stenographically and will continue from day to day until completed

 before a person duly authorized to administer oaths who is not counsel of record or interested in

 the events of this case. The oral examination is to be taken for purposes of discovery, for use at

 trial, or for such other purposes as are permitted under the Federal Rules of Civil Procedure, the

 local rules of the United States District Court for the Northern District of Ohio, and all Pretrial

 Orders and Case Management Orders entered by the Court. Court reporting services and video

 recording services will be provided by Veritext Legal Solutions.



  Dated: April 11, 2019                            Respectfully submitted,


                                                   Isl Enu Mainigi
                                                   Enu Mainigi
                                                   WILLIAMS·& CONNOLLY LLP
                                                   725 Twelfth Street, NW
                                                   Washington, DC 20005
Case 3:17-cv-01362 Document 1355-1 Filed 05/15/21 Page 4 of 26 PageID #: 53114




                                      Telephone: (202) 434-5000
                                      Fax: (202) 434-5029
                                      emainigi@wc.com

                                      Counsel for Distributor Defendant Cardinal
                                      Health, Inc.
Case 3:17-cv-01362 Document 1355-1 Filed 05/15/21 Page 5 of 26 PageID #: 53115




                                CERTIFICATE OF SERVI CE

        I hereby certify that on April 3, 2019, I caused the foregoing document to be served via

 email to Plaintiffs Counsel at mdl2804discovery@motleyrice.com.


 Dated: April 11, 2019                             Isl BradleyD. Masters
                                                   Bradley D. Masters
Case 3:17-cv-01362 Document 1355-1 Filed 05/15/21 Page 6 of 26 PageID #: 53116




                           EXHIBIT A
  Case 3:17-cv-01362 Document 1355-1 Filed 05/15/21 Page 7 of 26 PageID #: 53117



                                              LAW OFFICES

                                WILLIAMS & CONNOLLY LLP
                                        725 TWELFTH STREET, N.W
                                      WASHINGTON, D. C. 20005-5901           EDWARD BENNETT WlLLIAMS 0920-1E>88}
 ENU MAINIGI                                                                    PAUL R. CONNOLLY (1922-1076)

(202) 434-5420                               (202) 434-5000
emainigi@wc.com
                                           FAX (202) 434-5029




                                            July 10, 2018


   By Federal Express and Electronic Mail

   Drug Enforcement Administration
   8701 Morrissette Dr.
   Springfield, VA 22152

                  Re:    Subpoenas in In re National Prescription Opiate Litig., MDL No. 2804
                         (N.D. Ohio)

  To whom it may concern:

          I write on behalf of Defendants in the matter of In re National Prescription Opiate
  Litigation, MDL No. 2804, pending in the United States District Court for the Northern District of
  Ohio. Attached please find copies of (1) a federal subpoena for witness testimony calling for your
  appearance at a deposition, and (2) a federal subpoena for the production of documents. If the
  exact date and time of deposition listed in the subpoena is not feasible, we are happy to work with
  you to find another mutually agreeable date, consistent with the accelerated discovery schedule in
  this matter.

         Because this civil discovery demand implicates DOJ Touhy regulations and the
  involvement of the United States Attorney for the Northern District of Ohio, see 28 C.F.R.
  16.22(b), we are not attempting formal service of process at this time and are instead hoping to
  enable compliance through the Assistant United States Attorney. I request that you inform me as
  soon as possible if you will require formal service of process.

         Please contact me directly at (202) 434-5000, or emainigi@wc.com, if you have questions
  concerning these subpoenas or require additional information.

                                                       Sincerely,

                                                       Isl Enu Mainigi
                                                       Enu Mainigi
    Case 3:17-cv-01362
                  .. ~. Document 1355-1 Filed 05/15/21 Page 8 of 26 PageID #: 53118



 AO 88A (Rev. 06/09) Subpoena to Testify at a Deposition in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                             for the
                                                             Northern District of Ohio

         In re: National Prescription Opiate Litigation                         )
                                Plaintiff                                       )
                                   V.                                           )      Civil Action No.         1:17-md-02804-DAP
                                                                                )
                                                                                )      (If the action is pending in another district, state where:
                               Defendant                                        )

                              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:     Drug Enforcement Administration, 8701 Morrissette Dr., Springfield, VA 22152


         r!/
         Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
 deposition to be taken in this civil action. If you are an organization that is not a party in this case, you must designate
 one or more officers, directors, or managing agents, or designate other persons who consent to testify on your behalf
 about the following matters, or those set forth in an attachment:
See Schedule A.

  Place: Williams & Connolly, LLP                                                       Date and Time:
         725 Twelfth St. NW, Washington, D.C. 20005
                                                                                                             9:00AM, 08/21/2018


               The deposition will be recorded by this method:                Stenographic and/or by video and audio recording

       0 Production: You, or your representatives, must also bring with you to the deposition the following documents,
               electronically stored information, or objects, and permit their inspection, copying, testing, or sampling of the
               material:




         The provisions of Ped. R. Civ. P. 45(c), relating to your protection as a person subject to a subpoena, and Rule
 45 (d) and (e), relating to your duty to respond to this subpoena and the potential consequences of not doing so, are
 attached.

 Date:          07/10/2018
                                   SANDYOPACICH, CLERKOFCOURT
                                                                                           OR
                                                                                                                      /s/ Enu Mainigi
                                            Signature of Clerk or Deputy Clerk                                       Attorney's signature

 The name, address, e-mail, and telephone number of the attorney representing (name ofparty)
 All Defendants                                                      , who issues or requests this subpoena, are:
Enu Mainigi, 725 Twelfth St. NW, Washington, DC 20005, emainigi@wc.com, 202-434-5000
    Case 3:17-cv-01362 Document 1355-1 Filed 05/15/21 Page
                                                         .,·.~- 9 of 26 PageID #: 53119




AO 88A (Rev. 06/09) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No.        1 ·17-md-02804-DAP


                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          This subpoena for (name of individual and title,         if any)

was received by me on {date)

          0 I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on   (date)                ; or

          0 I returned the subpoena unexecuted because:



          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness fees for one day's attendance, and the mileage allowed by law, in the amount of
          $


My fees are$                                      for travel and $                   for services, for a total of$     0.00


          I declare under penalty of perjury that this information is true.


Date:
                                                                                          Server ·s signature



                                                                                      Printed name and title




                                                                                          Server's address

Additional information regarding attempted service, etc:
    Case 3:17-cv-01362 Document 1355-1 Filed 05/15/21 Page 10 of 26 PageID #: 53120



 AO 88A (Rev. 06/09) Subpoena to Testify at a Deposition in a Civil Action (Page 3)




                                Federal Rule of Civil Procedure 45 (c), (d), and (e) (Effective 12/1/07)
 (c) Protecting a Person Subject to a Subpoena.                                   (d) Duties in Responding to a Subpoena.
   (1) Avoiding Undue Burden or Expense; Sanctions. A party or                      (1) Producing Documents or Electronically Stored Information.
 attorney responsible for issuing and serving a subpoena must take                These procedures apply to producing documents or electronically
 reasonable steps to avoid imposing undue burden or expense on a                  stored information:
 person subject to the subpoena. The issuing court must enforce this                 (A) Documents. A person responding to a subpoena to produce
 duty and impose an appropriate sanction - which may include lost                 documents must produce them as they are kept in the ordinary
 earnings and reasonable attorney's fees -on a party or attorney                  course of business or must organize and label them to correspond to
 who fails to comply.                                                             the categories in the demand.
     (2) Command to Produce Materials or Permit Inspection.                          (B) Form for Producing Electronically Stored Information Not
     (A) Appearance Not Required. A person commanded to produce                   Specified If a subpoena does not specify a form for producing
 documents, electronically stored information, or tangible things, or             electronically stored information, the person responding must
 to permit the inspection of premises, need not appear in person at the           produce it in a form or forms in which it is ordinarily maintained or
place of production or inspection unless also commanded to appear                 in a reasonably usable form or forms.
 for a deposition, hearing, or trial.                                                (C) Electronically Stored Information Produced in Only One
     (B) Objections. A person commanded to produce documents or                   Form. The person responding need not produce the same
tangible things or to permit inspection may serve on the party or                 electronically stored information in more than one form.
 attorney designated in the subpoena a written objection to                          (D) Inaccessible Electronically Stored Information. The person
 inspecting, copying, testing or sampling any .or all of the materials or         responding need not provide discovery of electronically stored
to inspecting the premises - or to producing electronically stored                information from sources that the person identifies as not reasonably
 information in the form or forms requested. The objection must be                accessible because of undue burden or cost. On motion to compel
 served before the earlier of the time specified for compliance or 14             discovery or for a protective order, the person responding must show
 days after the subpoena is served. If an objection is made, the                  that the information is not reasonably accessible because of undue
 following rules apply:                                                           burden or cost. If that showing is made, the court may nonetheless
      (i) At any time, on notice to the commanded person, the serving             order discovery from such sources if the requesting party shows
party may move the issuing court for an order compelling production               good cause, considering the limitations of Rule 26(b)(2)(C). The
or inspection.                                                                    court may specify conditions for the discovery.
      (ii) These acts may be required only as directed in the order, and            (2) Claiming Privilege or Protection.
the order must protect a person who is neither a party nor a party's                (A) Information Withheld. A person withholding subpoenaed
officer from significant expense resulting from compliance.                       information under a claim that it is privileged or subject to
  (3) Quashing or Modifying a Subpoena.                                           protection as trial-preparation material must:
    (A) When Required. On timely motion, the issuing court must                      (i) expressly make the claim; and
quash or modify a subpoena that:                                                     (ii) describe the nature of the withheld documents,
      (i) fails to allow a reasonable time to comply;                             communications, or tangible things in a manner that, without
      (ii) requires a person who is neither a party nor a party's officer         revealing information itself privileged or protected, will enable the
to travel more than 100 miles from where that person resides, is                  parties to assess the claim.
employed, or regularly transacts business in person - except that,                  (B) Information Produced If information produced in response to a
subject to Rule 45(c)(3)(B)(iii), the person may be commanded to                  subpoena is subject to a claim of privilege or of protection as trial-
attend a trial by traveling from any such place within the state where            preparation material, the person making the claim may notify any
the trial is held;                                                                party that received the information of the claim and the basis for it.
      (iii) requires disclosure of privileged or other protected matter, if       After being notified, a party must promptly return, sequester, or
no exception or waiver applies; or                                                destroy the specified information and any copies it has; must not use
      (iv) subjects a person to undue burden.                                     or disclose the information until the claim is resolved; must take
    (B) When Permitted To protect a person subject to or affected by              reasonable steps to retrieve the information if the party disclosed it
a subpoena, the issuing court may, on motion, quash or modify the                 before being notified; and may promptly present the information to
subpoena if it requires:                                                          the court under seal for a determination of the claim. The person
      (i) disclosing a trade secret or other confidential research,               who produced the information must preserve the information until
development, or commercial information;                                           the claim is resolved.
      (ii) disclosing an unretained expert's opinion or information that
does not describe specific occurrences in dispute and results from                (e) Contempt The issuing court may hold in contempt a person
the expert's study that was not requested by a party; or                          who, having been served, fails without adequate excuse to obey the
      (iii) a person who is neither a party nor a party's officer to incur        subpoena. A nonparty's failure to obey must be excused if the
substantial expense to travel more than 100 miles to attend trial.                subpoena purports to require the nonparty to attend or produce at a
    (C) Specifying Conditions as an Alternative. In the circumstances             place outside the limits ofRule 45(c)(3)(A)(ii).
described in Rule 45( c)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under
specified conditions if the serving party:
      (i) shows a substantial need for the testimony or material that
cannot be otherwise met without undue hardship; and
      (ii) ensures that the subpoenaed person will be reasonably
compensated.
Case 3:17-cv-01362 Document 1355-1 Filed 05/15/21 Page 11 of 26 PageID #: 53121




                                          SCHEDUL E A

                                          DEFINITIONS

         The following terms shall have the meanings set forth below. Other terms shall have
 their plain meaning.

    1. "You" and "Your" refers to the Drug Enforcement Administration ("DEA") and all
       others acting or purporting to act on DEA's behalf, including any employees, officers,
       committees, subcommittees, working groups, and joint task forces.

    2. "Communication" means any transmission of information (whether formal or informal)
       by one or more Persons and/or between two or more Persons by means including, but not
       limited to, telephone conversations, letters, faxes, electronic mail, text messages, instant
       messages, other computer linkups, written memoranda, and face-to-face conversations.

    3. "Defendants" means all defendants named in In re National Prescription Opiate Litig.,
       MDL No. 2804, as of the date of this notice.

    4. "Prescription Opioids" means FDA-approved pain-reducing medications that consist of
       natural, synthetic, or semisynthetic chemicals that bind to opioid receptors in the brain or
       body to produce an analgesic effect, including but not limited to prescription medications
       containing hydrocodone, oxycodone, fentanyl, and hydromorphone, that may be obtained
       by patients in Ohio only through prescriptions filled by dispensers duly licensed and
       regulated.

    5. "Illicit Opioids" means substances comprised of or containing natural, synthetic, or
       semisynthetic chemicals that bind to opioid receptors in the brain or body that are not
       obtained from a licensed practitioner pursuant to a legitimate prescription. Illicit opioids
       include but are not limited to heroin, fentanyl, carfentanil, other fentanyl-type analogs,
       counterfeit opioid medications, and Prescription Opioids that are diverted

    6. "DEA Registrant" means Registrant as defined in 21 CFR 1300.0l(b) ("any person who
       is registered pursuant to either section 303 or section 1008 of the [Controlled Substances]
       Act").

    7. "Chargeback Data" means information that a manufacturer receives from a distributor in
       connection with a chargeback, a contractual payment from a manufacturer to a distributor
       made after a distributor sells the manufacturer's product to the distributor's customer for
       less than the price the distributor paid the manufacturer for the product.

    8. "Prescriber Data" means all information related to a person or entity that writes or has
       written a prescription as defined in 21 CFR. 1300.0l(b) ("Prescription means an order for
       medication which is dispensed to or for an ultimate user but does not include an order for
       medication which is dispensed for immediate administration to the ultimate user ... ").

    9. "Suspicious Order Report" means a report filed by DEA Registrants pursuant to 21 CFR
       1301.74(b).
Case 3:17-cv-01362 Document 1355-1 Filed 05/15/21 Page 12 of 26 PageID #: 53122




     10. "AR COS Data" means data reported by DEA Registrants pursuant to 21 U.S.C. § 827
        through the Automation of Reports and Consolidated Orders System.

     11. "Opioid Production Quota" means the quantity of Prescription Opioids "necessary to be
         manufactured during the following calendar year to provide for the estimated medical,
         scientific, research and industrial needs of the United States, for lawful export
         requirements, and for the establishment and maintenance of reserve stocks" per 21 C.F .R
         1303.11.

     12. "Opioid Procurement Quota" means the quantity of Prescription Opioids that DEA
         allows a person or entity to "procure and use ... for the purpose of manufacturing such
         class into dosage forms or into other substances per 21 CFR 1303.12.

                                  TOPICS FOR EXAMINATION

          The topics upon which the person or persons designated by You are asked to be prepared
 to testify in accordance with Rule 30(b)(6) are:

    1. The organizational structure of the Office of Diversion Control and the Detroit Diversion
       Office, the Cleveland, OH Resident Office, the Youngstown, OH Resident Office, the
       Cleveland Tactical Diversion Squad, and any other unit or subunit of DEA with
       responsibilities in the state of Ohio.

    2. Your interpretation and enforcement of, and practices related to 21 U.S.C. § 823 and 21
       C.F.R. § 1301.74.

    3. Guidance or other Communications provided by You to Defendants, whether written or
       oral, regarding the criteria for what makes an order for controlled substances "suspicious"
       under 21 C.F.R. § 1301.74.

    4. Your involvement in lawsuits brought against DEA-registered distributors by customers
       whose orders of controlled substances had been blocked based on the distributor's
       determination that the orders were "suspicious" pursuant to 21 C.F.R. § 1301.74, or whose
       ability to purchase controlled substances had been denied or terminated.

    5. Your interpretation, enforcement, and practices regarding any obligation to monitor orders
       placed with other third party registrants and/or the use or potential use of Chargeback Data
       in connection with any obligation under 21 U.S.C. § 823 and 21 C.F.R. § 1301.74.

    6. The use or potential use of Prescriber Data in connection with any obligation under 21
       U.S.C. § 823 and 21 C.F.R. § 1301.74.

    7. Your efforts to assess or track the illegal entry, distribution, or use of Prescription Opioids
       or Illicit Opioids in the state of Ohio.

    8. Inquiries or complaints received by You from any government officials of the Ohio Board
       of Pharmacy, the City of Cleveland, the City of Akron, Cuyahoga County (Ohio), or
       Summit County (Ohio), or any township, village, or city within Summit County or
Case 3:17-cv-01362 Document
                        •>-
                            1355-1 Filed 05/15/21 Page 13 of 26 PageID #: 53123




       Cuyahoga County regarding Suspicious Order Reports, or suspected or actual diversion of
       Prescription Opioids.

    9. Your procedures and practices relating to obtaining, processing, analyzing, and taking
       formal or informal actions based upon ARCOS Data, Suspicious Order Reports, or other
       Communications from DEA Registrants to identify and stop sources of diversion.

    10. Investigations or inquiries by You concerning the Defendants.

    11. Your practice of notifying DEA-registered distributors when another distributor terminated
        its relationship with a customer due to the risk of diversion, including DEA's decision to
        discontinue such practice.

    12. Your decision not to allow DEA-registered distributors access to de-identified ARCOS
        Data prior to February 2018, and its decision to provide DEA-registered distributors with
        limited access to certain ARCOS Data in February 2018.

    13. Your practices and procedures relating to the establishment of Opioid Procurement Quotas
        and Opioid Production Quotas for Prescription Opioids.

    14. The basis for Opioid Procurement Quotas and Opioid Production Quotas of Prescription
        Opioids from 1995 to 2018.

    15. Your procedures, process, approach, and criteria used to determine the legitimate medical,
        scientific, and industrial needs for Prescription Opioids and setting Opioid Production
        Quotas based upon those determinations.

    16. Communications between You and any of the Defendants.

    17. Communications between You and the Board of Pharmacy of any State, the Attorney
        General of any State, or government officials of the City of Cleveland, the City of Akron,
        Cuyahoga County (Ohio), or Summit County (Ohio), or any township, village, or city
        within Summit County or Cuyahoga County relating to Prescription Opioids or Illicit
        Opioids.

    18. Your policies, procedures, practices, and experience regarding the sharing of ARCOS data
        with state and local law enforcement entities when requested by them in connection with
        investigations of or suspicions regarding possible diversion by DEA-registrants in their
        jurisdictions.

    19. Your policies and procedures relating to the "High Intensity Drug Trafficking Areas"
        (HIDTA) program.

    20. The HIDTA program's efforts to combat diversion, respond to the Opioid epidemic, or
        form a joint task force to combat the Opioid epidemic in Summit County, OH; Akron, OH;
        Cleveland, OH; Cuyahoga County, OH; or any township, village, or city within Summit
        County or Cuyahoga County.
Case 3:17-cv-01362 Document 1355-1 Filed 05/15/21 Page 14 of 26 PageID #: 53124




     21. Your Comm un ications relating to and efforts to comply with the reports and
         recomm endations contained in the following GAO Reports:

                   a.   Drug Shortages: Better Management of the Quota Process for Controlled
                        Substances Needed: Coordination between DEA and FDA Should Be
                        Improved, GA0-15-202 (Washington, D.C.: February 2, 2015);

                   b.   Prescription Drugs. More DEA Information about Registrants'
                        Controlled Substances Roles Could Improve Their Understanding and
                        Help Ensure Access, GA0-15-471 (Washington, D.C.: June 25, 2015);

                   c.    Drug Enforcement Administration: Additional Actions Needed to Address
                        Prior GAO Recommendations, GA0-16-737T (Washington, D.C.: June
                        22, 2016).

    22. Your expenditure of funds allocated to the Diversion Control Fee Account.

    23. Your process for licensing prescribers of controlled substances.

    24. Investigation into the retention or removal of documents by Joseph Rannazzisi, and any
        other former DEA employees currently retained by Plaintiffs.
Case 3:17-cv-01362 Document 1355-1 Filed 05/15/21 Page 15 of 26 PageID #: 53125




                          EXHIBIT B
Case 3:17-cv-01362 Document 1355-1 Filed 05/15/21 Page 16 of 26 PageID #: 53126


                                                                         U.S. Department of Justice


                                                                              United States Attorney
                                                                            Northern District of Ohio

                                                                                United States Court House
                                                                      801 West Superior Avenue, Suite 400
                                                                             Cleveland, Ohio 44113-1852
                                                                                     Main: 216-622-3600
                                                                                Facsimile: 216-522-4982




                                                                                       March 22, 2019

  EnuMainigi
  Williams and Connolly LLP
  725 Twelfth Street, NW
  Washington, DC 20005-5901

  Linda Singer
  Motley Rice LLC
  401 Ninth Street, NW, Suite 1001
  Washington, DC 20004

                  Re: Touhy Requests in In re. National Prescription Opiate Litigation, MDL No.
                      2804 (N.D. Ohio)

  Dear Counsel:

           By letter dated July 10, 2018, the defendants in the above-captioned matter (the
  Defendants) requested 30(b)(6) testimony from the United States Drug Enforcement
  Administration (DEA), under the Department of Justice (DOJ's) Touhy regulations, 28 C.F.R. §
   16.21, et seq. The Defendants' 30(b)(6) testimony Touhy request was later modified on October
   17, 2018, when the Defendants agreed to limit the topics on which 30(b)(6) testimony was
  requested, and provided further detail on the information encompassed within each topic.
  Additionally, on December 11, 2018, the plaintiffs in the above-captioned matter (the Plaintiffs)
  requested 30(b)(6) testimony from the DEA under the DOJ's Touhy regulations. By letter dated
  December 21, 2018, the DOJ summarized its response to the Defendants' narrowed 30(b)(6)
  Touhy request and the Plaintiffs' 30(b)(6) Touhy request. We provide this revised letter, which
  (1) provides the current title for Donetta Spears; (2) corrects a typographical error in Plaintiff's
  Topic No. 4 to make clear that Thomas Prevoznik will respond to this topic; (3) responds to
  Defendants' Topic No. 9, which was erroneously excluded from the prior authorization; (4)
  identifies Mr. Prevoznik as the designated agency witness with respect to Plaintiff's Topic No. 5;
  and identifies Ms. June Howard as the designated agency witness with respect to Defendant's
  Topic No. 11.

         As you are aware, federal regulations govern the disclosure of official DEA information
  by federal employees. See US. ex rel. Touhy v. Ragen, 340 U.S. 462,468 (1951); United States
  v. Wallace, 32 F.3d 921, 929 (5th Cir. 1994). Under these regulations, current and former DEA
Case 3:17-cv-01362 Document 1355-1 Filed 05/15/21 Page 17 of 26 PageID #: 53127




 employees are prohibited from disclosing official information in proceedings in which the United
 States is not a party without express authorization from the DOJ. See 28 C.F.R. 16.22(a).
 "[NJ either FOIA nor a third-party subpoena will provide the private litigant with guaranteed
 access, at public expense, to the testimonial evidence of agency employees. When the
 government is not a party, the decision to permit employee testimony is committed to the
 agency's discretion." COMSAT Corp. v. Nat'! Sci. Found., 190 F.3d 269,278 (4th Cir. 1999).

        After careful consultation with the DEA, I have determined that your request for the
 disclosure of official government information should be granted in part and denied in part.
 Specifically, I am authorizing the 30(b)(6) testimony below and have identified the DEA
 witnesses who will provide that testimony.

         The two parties have requested deposition testimony as follows:

 Topics from Defendants:

 Topic 2: Your interpretation and enforcement of, and practices related to 21 U.S.C. § 823
 and 21 C.F.R. § 1301.74.

     •   DEA's policies, practices, and guidance relating to whether registrants are permitted to
         ship orders of controlled substances that the registrant determines to be "suspicious"
         and/or "excessive," including the nature of the purported duty to conduct due diligence
         on such orders, as described in the 2006 and 2007 letters from DEA to registrants, and
         any changes to those policies, practices, and guidance over time;

     •   DEA's interpretation of, and policies and practices relating to, what constitutes a
         "suspicious order" under 21 C.F.R. § 1301.74(b), and any changes thereto over time;

     •   DEA's interpretation of, and policies and practices relating to, registrants' obligations to
         "know their customers" and/or "know their customers' customers," and any changes
         thereto over time;

     •   DEA's communications with third parties concerning potential amendments or updates to
         21 C.F.R. § 1301.74; and

     •   DEA's guidance and/or directions given to registrants about suspicious order reports,
         including the scope, format, types of systems to be utilized (including automated
         systems), and DEA locations (field offices or headquarters) for such submissions, and
         how such guidance and directions changed over time.

                                                 ****
        Mr. Thomas Prevoznik, Associate Section Chief, Pharmaceutical Investigations Section,
 Diversion Control Division, is authorized to provide testimony on this topic, subject to the
 following limitations:

          First, the fourth sub-topic requests testimony on "DEA's communications with third
 parties .... " By letter dated December 10, the Department of Justice requested that Defendants
 identify with specificity any "third parties," so that we could determine whether such testimony


                                                   2
Case 3:17-cv-01362 Document 1355-1 Filed 05/15/21 Page 18 of 26 PageID #: 53128




  may be provided. As we have received no furt her clarity on the meaning of "third parties," Mr.
  Prevoznik is not authorized to provide testimony on the fourth sub-topic.

          Second, the fifth sub-topic requests testimony on "DEA's guidance and/or directions
  given to registrants .... " As stated in our letter dated December 10, while Mr. Prevoznik will be
  prepared to speak to industry-wide guidance or directions, he will not be prepared to provide
  testimony on communications with individual registrants over a more than 20-year time period.

          Third, the fifth sub-topic requests testimony on guidance and directions from "DEA
  locations (field offices or headquarters)." Mr. Prevoznik will be prepared to testify regarding
  guidance and directions from headquarters as well as DEA's Ohio field office, which accords
  with the geographic limits set forth by Special Master Cohen in Discovery Ruling No. 3 (Dkt.
  762). To the extent necessary and in accordance with discovery orders issued by the Court, the
  agency is willing to consider providing testimony on this particular sub-topic relating to other
  field offices at a later date.

  Topic 3: Guidance or other Communications provided by You to Defendants, whether
  written or oral, regarding the criteria for what makes an order for controlled substances
  "suspicious" under 21 C.F.R. § 1301.74.

      •   DEA's guidance to registrants relating to whether registrants are permitted to ship orders
          of controlled substances that the registrant determines to be "suspicious" and/or·
          "excessive," including the nature of the purported duty to conduct due diligence, as
          described in the 2006 and 2007 letters from DEA to registrants, and any changes in that
          guidance over time;

      •   DEA's guidance to registrants relating to what constitutes a "suspicious order" under 21
          C.F.R. § 1301.74(b), and any changes in that guidance over time;

     •    DEA's "Distributor Briefing" initiative, including when these briefings were given and
          the guidance provided to registrants relating to their obligations under the CSA;

     •    DEA's guidance to registrants relating to the adequacy of their suspicious order
          monitoring systems; and

     •    DEA's guidance to registrants relating to any obligation to monitor registrants' customers
          and the downstream supply chain.

                                                 ****
          Mr. Prevoznik is authorized to provide testimony on this topic subject to the following
  limitations:

          The topics and sub-topics request "guidance to registrants" on a number of subjects. As
  stated in our letter dated December 10, while Mr. Prevoznik will be prepared to speak to
  industry-wide guidance or directions, he will not be prepared to provide testimony on
  communications with individual registrants over a more than 20-year time period.




                                                   3
Case 3:17-cv-01362 Document 1355-1 Filed 05/15/21 Page 19 of 26 PageID #: 53129




 Topic 7: Your efforts to assess or track the illegal entry, distribution, or use of Prescription
 Opioids or Illicit Opioids in the state of Ohio.

     •   DEA's macro-level understanding of or assessments relating to the illegal entry,
         distribution, or use of Prescription Opioids in the State of Ohio, including any trends that
         have emerged since 2006; and

     •   DEA's macro-level understanding of or assessments relating to the entry, distribution, or
         use of Illicit Opioids in the State of Ohio, including any trends that have emerged since
         2006.
 This topic does not encompass DEA's understanding of or investigations into individual
 misconduct or information that would compromise or interfere with national security.

                                                 ****
         Based on the objection to providing testimony on this topic in our December 10 letter,
 Defendants offered to amend the topic to read: "Your efforts to assess or track the illegal entry,
 distribution, or use of Prescription Opioids or Illicit Opioids in the state of Ohio where these
 efforts resulted from reporting of a SOR."

         The amendment does not adequately address the concern that this testimony would
 require DEA to reveal privileged and law enforcement sensitive information. Accordingly, no
 testimony is authorized on this topic.

         However, by letter dated December 21, 2018, the Department of Justice is authorizing
 Mr. Keith Martin to provide testimony on his "personal knowledge of DEA's general efforts to
 combat diversion, respond to the opioid epidemic, and/or form a joint task force to combat the
 Opioid epidemic in Summit County, OH; Akron, OH; Cleveland, OH; Cuyahoga County, OH; or
 any township, village, or city within Summit County or Cuyahoga County." As set forth more
 fully in that letter, Mr. Martin is not authorized to reveal information that is privileged and/or law
 enforcement sensitive.

 Topic 8: Inquiries or complaints received by You from any government officials of the
 Ohio Board of Pharmacy, the City of Cleveland, the City of Akron, Cuyahoga County
 (Ohio), or Summit County (Ohio), or any township, village, or city within Summit County
 or Cuyahoga County regarding Suspicious Order Reports, or suspected or actual diversion
 of Prescription Opioids.

    •    Inquiries by government officials, not including law enforcement agents, from the above-
         listed entities relating to any registrant's filing of or failure to file Suspicious Order
         Reports;

    •    Inquiries by government officials, not including law enforcement agents, from the above-
         listed entities relating to the amount of opioid medications distributed by any registrant in
         the State of Ohio or in the above-listed meas;

    •    Inquiries by government officials, not including law enforcement agents, from the above-
         listed entities relating to the causes of the opioid epidemic;


                                                   4
Case 3:17-cv-01362 Document 1355-1 Filed 05/15/21 Page 20 of 26 PageID #: 53130




      •   The total number of inquiries by governm ent officials from the above-listed entities
          relating to the actual or suspected diversion of Prescription Opioids by DEA Registrants;
          and

      •   The nature, timi ng, and number of corrective actions taken by DEA as a result of
          inquiries by governm ent officials from the above-listed entities relating to the actual or
          suspected diversion of Prescription Opioids by DEA Registrants.

  This topic does not encompass DEA's understanding of or investigations into individual
  misconduct or information that would compromise or interfere with national security.

                                                  ****
          As stated in our December 10 letter, inquiries, complaints, or communications to DEA
  from any Ohio county, city, township, or village that is a party to the MDL should be sought
  from that party and not from DEA, which is not a party to this litigation. Additionally, the
  testimony sought would require DEA to reveal privileged and law enforcement sensitive
  information. While we appreciate that the request purports not to seek "information that would
  compromise or interfere with national security," such a limitation is insufficient to protect
  privileged and law enforcement sensitive information. Furthermore, inquiries or complaints of
  the nature described above are not maintained in a centralized database. Consequently, this
  request effectively asks DEA to provide testimony on individual communications that may have
  occurred with an unknown number of individuals, and it would be impractical and unduly
  burdensome to adequately prepare a witness to provide testimony on this topic. Accordingly, no
  testimony is authorized on this topic.

          However, by letter dated December 21, 2018, the Department of Justice is authorizing
  Mr. Keith Martin to provide testimony on his "personal recollection of [his] communications
  with any representative of Summit County, OH; Akron, OH; Cleveland, OH; and/or Cuyahoga
  County, OH regarding or relating to prescription opioids." As set forth more fully in that letter,
  Mr. Martin is not authorized to reveal information that is privileged and/or law enforcement
  sensitive.

  Topic 9: Your procedures and practices relating to obtaining, processing, analyzing, and
  taking formal or informal actions based upon ARCOS Data, Suspicious Order Reports, or
  other Communications from DEA Registrants to identify and stop sources of diversion.
  This topic encompasses the following subjects:

             •   DEA's general procedures relating to the analysis of ARCOS data, Suspicious
                 Order Reports, or other Communications from DEA Registrants identifying
                 suspicious orders or customers from 1995 to 2014, but not including DEA's
                 analysis of particular ARCOS data or Suspicious Order Reports.

                                                  ****
          Mr. Prevoznik is authorized to provide testimony on this topic, subject to the following
  limitations:


                                                    5
Case 3:17-cv-01362 Document 1355-1 Filed 05/15/21 Page 21 of 26 PageID #: 53131




          He will not be permi tted to disclose information that is privileged or law enforcement
  sensitive.

  Topic 11: Your practice of notifying DEA-registered distributors when another distributor
  terminated its relationship with a customer due to the risk of diversion, including when and
  why you discontinued such practice.

          Ms. June Howard, Chief, Targeting & Analysis Unit of the Pharmaceutical Investigation
  Section of the Office of Diversion Control, is authorized to provide testimony on this topic,
  subject to the following limitations:

         She will not be permitted to disclose communications with counsel. Additionally, if the
 Defendants have specific documents on which they intend to ask questions, we request that the
 Defendants provide those documents at least 14 business days in advance of the scheduled
 deposition date so that the witness may be prepared to answer questions on those documents.

 Topic 12: Your decision not to allow DEA-registered distributors access to de-identified
 ARCOS Data prior to February 2018, and your decisions to provide DEA-registered
 distributors with limited access to certain ARCOS Data in February.

         Mr. Prevoznik is authorized testimony on this topic, subject to the following limitations:

         For the reasons stated in our December 10, letter Mr. Prevoznik is not authorized to
 testify on decisions made in or after February 2018. Additionally, Mr. Prevoznik will not be
 permitted to disclose communications with counsel or communications that may implicate
 deliberative process.

 Topic 13: Your practices and procedures related to the establishment of Opioid
 Procurement Quotas and Opioid Production Quotas for Prescription Opioids.

     •   DEA' s procedures and practices relating to the establishment of Opioid Procurement
         Quotas and Opioid Production Quotas for Prescription Opioids, including the factors,
         resources, or other information that DEA evaluates; and

     •   DEA personnel involved in the approval of Opioid Procurement Quotas and Opioid
         Production Quotas.

 Topic 14: The basis for Opioid Procurement Quotas and Opioid Production Quotas of
 Prescriptions from 1995 to 2018.

     •   DEA' s high-level rationale for generally and significantly increasing the Opioid
         Procurement Quotas and Opioid Production Quotas of Prescription Opioids from 1995 to
         2018.

 This topic does not encompass individual quota decisions for particular drugs in particular years.

                                                ****
        Ms. Stacy Harper-Avilla Chief, UN Reporting and Quota Section, Diversion Control
 Division, is authorized to provide testimony on these topics, subject to the following limitations:


                                                  6
Case 3:17-cv-01362 Document 1355-1 Filed 05/15/21 Page 22 of 26 PageID #: 53132




           Topics 13 and 14 seek testimony regarding "Opioid Procurement Quotas" and "Opioid
  Production Quotas," but DEA does not establish any quotas identified as such. Rather, DEA
  establishes thr ee typ es of quotas for each basic class of controlled substance listed in Schedule I
  or II, including several basic classes of opioids. Specifically, DEA establishes an Aggregate
  Production Quota (AP Q), which determ ines the total quantity of each basic class of controlled
  substance to be manufactured during the followin g calendar year. For individual manufactur ers,
  DEA establishes individual Manufactur ing Quotas (MQ) authorizing a particular registrant to
  manufactur e a quantity of a specific basic class of controlled substance during the next calendar
  year. DEA also establishes Procurement Quotas (PQ) authorizing part icular registrants to
  procure and use quantities of each basic class of such substances for the purp ose of
  manufactur ing such class into dosage forms or into other substances.

          In connection with Topic 13, therefore, DEA will provide testim ony describing its
  practices and procedures relating to the establishm ent of the AP Q, MQs, and PQs prior to 2018
  insofar as they relate to basic classes of opioids. In connection with Topic 14, you have
  indicated in your letter of October 17, 2018 that "this topic does not encompass individual quota
  decisions for particular drugs in particular years." (emphasis in original). Thus, our
  understanding is that Topic 14 does not seek testimony regarding MQs and PQs, each of which
  encompasses only individual quota decisions. DEA will provide testimony responsive to Topic
  14, as clarified in your October 17, 2018 letter, with respect to DEA's establishment of the APQ
  only. Please note, however, that DEA's decision to authorize testimony in response to these
  topics does not imply that DEA accepts the Defendants' characterization of the facts in its
  30(b)(6) notice or subsequent communications about these topics.

  Topic 20: The DEA's efforts to combat diversion, respond to the Opioid epidemic, or form
  a joint task force to combat the Opioid epidemic in Summit County, OH; Akron, OH;
  Cleveland, OH; Cuyahoga County, OH; or any township, village or city within Summit
  County orCuyahoga County.

      •   DEA's participation in Opiate Action Team, Summit County Drug Unit, Northern Ohio
          Law Enforcement Task Force, Cuyahoga County Opiate Task Force, Summit County
          Opiate Task Force, United States Attorney's Heroin and Opioid Task Force, Ohio High
          Intensity Drug Trafficking Area, Summit County Drug Unit, and any other task force,
          organization, and/or committee with responsibilities relating to Prescription Opioids or
          Illicit Opioids in the state of Ohio; and

      •   Any assistance, included but not limited to financial grants and training, provided by
          DEA to the City of Cleveland, the City of Akron, Cuyahoga County (Ohio), Summit
          County (Ohio), or any township, village, or city within Summit County or Cuyahoga
          County to investigate, respond to, or combat drug-related crimes, Prescription Opioid
          diversion, and/or the unlawful trafficking of Illicit Opioids.

                                                  ****
           DEA efforts to combat diversion in these specific localities, as well as throughout the
  United States, are at the forefront of the agency's mission and are at the center of the day-to-day
  activities of the DEA's Ohio Field Office. Additionally, DEA's participation in these task forces
  is a matter of public record. Accordingly, no testimony is authorized on this topic. The DEA


                                                    7
Case 3:17-cv-01362 Document 1355-1 Filed 05/15/21 Page 23 of 26 PageID #: 53133




 will, however, agree to provide a written response that identifies, for the task forces, uni ts, and
 working groups specifically identified in the first sub-topic, whether the DEA was involved, if
 the DEA had a lead or supporting role, and the purp ose or mission of the task force, uni t, and
 working group.
        Additionally, by letter dated December 21, 2018, the Department of Justice is authorizing
 Mr. Keith Martin to provide testimony on his "personal knowledge ofDEA's general efforts to
 combat diversion, respond to the Opioid epidemic, and/or form a joint task force to combat the
 Opioid epidemic in Summi t County, OH; Akr on, OH; Cleveland, OH; and/or Cuyahoga County,
 OH; or any town ship, village, or city within Sum mit County or Cuyahoga County." As set forth
 more fully in that letter, Mr. Martin is not authorized to reveal information that is privileged
 and/or law enforcement sensitive.

 Topic 21: Your Communications relating to and efforts to comply with the reports and
 recommendations contained in the following GAO reports:

       a.     Drug Shortages: Better Management of the Quota Process for Controlled
 Substances Needed: Coordination between DEA and FDA Should Be Improved, GA0-15-202
 (Washington, D.C.: February 2, 2015);
       b.     Prescription Drugs: More DEA Information about Registrants' Controlled
 Substances Roles Could Improve Their Understanding and Help Ensure Access, GA0-15-471
 (Washington, D.C.: June 25, 2015);
      c.   Drug Enforcement Administration: Additional Actions Needed to Address Prior
 GAO Recommendations, GA0-16-737T (Washington, D.C.: June 22, 2016).
    •   The basis for DEA's representations in its response to Linda Kohn of GAO in Appendix
        IV of the June 25, 2015 report; and

    •   Actions DEA has taken to follow the recommendations of GAO in the three reports
        identified above.

                                                  ****
        Ms. Donetta Spears, Executive Assistant to the Deputy Assistant Administrator,
 Diversion Control Division is authorized to provide testimony on this topic subject to the
 following limitations:

         By letter dated December 10, the Department of Justice requested that Defendants
 identify with specificity the "actions DEA has taken to follow the recommendations of GAO in
 the three reports identified above." As we have received no further information from the
 Defendants, Ms. Spears is not authorized to provide testimony on the second sub-topic.



 Topic 23: Your process for registering prescribers of controlled substances.

    •   The factors DEA considers in registering prescribers of controlled substances under the
        CSA



                                                   8
Case 3:17-cv-01362 Document 1355-1 Filed 05/15/21 Page 24 of 26 PageID #: 53134




                                                 ****
          By letter dated December 10, the Department of Justice requested that Defendants
  provide additional clarification on what information the Defendants are seeking in light of the
  unambiguous statutory framework of the Controlled Substances Act and implementing
  regulations. As we have received no further information from the Defendants, no testimony is
  authorized on this topic.

  Topics from Plaintiffs:

  Topic 1: DEA's interpretation of the Comprehensive Drug Abuse Prevention and Control
  Act of 1970, 21 U.S.C. §801 et seq. ("CSA" or "Controlled Substances Act") and its
  implementing regulations, including but not limited to, 21 C.F.R Part 1300 et seq.
  (including, but not limited to, 21 C.F.R. §§ 1301.11, 1301.74), 21 C.F.R. Part 1305, and 28
  C.F.R. § 0.100 with respect to a registrant's obligation to maint[ain]    effective controls
  against diversion" and to "design and operate a system to disclose      suspicious orders of
  controlled substances," 21 U.S.C. § 823(a)~(b); 21 C.F.R. § 1301.74, including the
  registrants' duty not to ship suspicious orders, and to "maintain effective controls against
  diversion" as described in the September 27, 2006, February 7, 2007, and December 27,
  2007 letters to registrants.

         Mr. Prevoznik is authorized to provide testimony on this topic.

  Topic 2: DEA's enforcement activities with respect to registrants who manufacture,
  prescribe, distribute, or dispense Opioids, including the use, disclosure, and limitations of
  ARCOS data.

          Via telephone conference on December 17, we requested clarification on the information
  sought by the Plaintiffs on this topic. With respect to the type of enforcement activities that are
  on interest, counsel for Plaintiffs explained that Plaintiffs seek information regarding
  administrative actions and/or settlements that the DEA has entered into with any of the
  Defendants. Plaintiffs further stated that they are not seeking information on specific
  investigations or investigative techniques. Additionally, with respect to the information sought
  on the "limitations of ARCOS data," we understand that Plaintiffs are seeking information
  regarding how and to what extent ARCOS data may be used to further enforcement activities.

         Mr. Prevoznik is authorized to provide testimony on this topic, as clarified above.

  Topic 3: DEA's establishment of quotas for the production of Opioids in the United
  States, including aggregate production quotas, individual quotas and procurement quotas;
  disclosure of quota to registrants; communications with registrants regarding quota
  requests and the disposition of quota requests; and the relationship between quota,
  suspicious orders, diversion, and lawful medical, scientific, or industrial channels or use.

          Ms. Harper-Avilla is authorized to provide testimony on this topic, subject to the same
  limitations set forth with respect to the Defendants' Topics 13 and 14 above.



                                                   9
Case 3:17-cv-01362 Document 1355-1 Filed 05/15/21 Page 25 of 26 PageID #: 53135




 Topic 4: DEA's guidance to registrants and requests for guidance from registrants with
 respect to any of the topics in this subpoena, including, but not limited to, all guidance and
 communications related to DEA's Distributor Initiative.

         Mr. Prevoznik is authorized to provide testimony on this topic, subject to the following
 limitations:

         As stated above with respect to Defendants' Topics 2 and 3 above, while Mr. Prevoznik
 will be prepared to speak to industry-wide guidance or directions, he will not be prepared to
 provide testimony on communications with individual registrants over a more than 20-year time
 period. Additionally, at this time, the DEA is producing Distributor Initiative documents only
 insofar as they relate to the Track One Defendants.

 Topic 5: DEA's interaction with the Healthcare Distribution Management Association
 ("HDMA," now known as the Healthcare Distribution Alliance ("HDA")) regarding best
 practices, guidance, or enforcement related to registrants' obligations under the CSA and
 its implementing regulations, as laid out in Topic 1.

         Mr. Prevoznik is authorized to provide testimony on this topic, subject to the following
 limitation:

       While Mr. Prevoznik will be prepared to speak generally to the interactions with HDMA
 or HDA, he will not be prepared to provide testimony on all communications with HDMA or
 HDA over a more than 20-year time period.

                                                      ***
         The above-named witnesses are not authorized to give testimony on any matter other than
 that which concerns the above-stated topics and information. Topics on which these witnesses
 are not authorized to testify include:

        A.    Information regarding any specific non-public DEA investigations or activities;

        B.    Classified and classifiable information;

        C.    Information that would reveal the internal deliberative process within the United
              States Department of Justice, including the DEA, the United States Attorney's
              Office, and/or any other federal departments or agencies;

        D.    Information that would reveal a confidential source or informant;

        E.    Information the disclosure of which would violate a statute, including laws
              governing grand jury proceedings;

        F.    Information that could threaten the lives or safety of any individual, including home
              addresses of law enforcement personnel;

        G.    Information that could interfere with ongoing investigations and/or prosecutions;

                                                 10
Case 3:17-cv-01362 Document 1355-1 Filed 05/15/21 Page 26 of 26 PageID #: 53136




         H.    Information that could reveal investigative or intelligence gathering and
               dissemination techniques whose effectiveness would be thereby impaired;

         I.    Privileged attorney-client information;

         J.    Information that would reveal attorney work product or matters of prosecutorial
               discretion;

         K.    Expert opinion testimony related to non-public facts or information acquired as pait
               of your performance of your official duties;

         L.    Personal opinions regarding non-public facts or information acquired as part of your
               performance of your official duties; and

         M.    Any non-public recommendations you made or you were aware of concerning any
               proposed agency action.

          In light of the significant volume of information, including documents, testimony, and
  interrogatory responses, available to the parties but that has not been provided to the Department
  of Justice or the DEA as a non-party, the United States requests the parties to provide copies of
  any information that any party believes may assist the designated DEA witnesses with providing
  responsive, helpful testimony in the MDL and further streamlining the issues. We request that
  any such materials be provided as soon as possible, but no less than 14 business days before the
  date of the witness' deposition. Please note, however, that the witnesses offering 30(b)(6)
  testimony on behalf of the DEA will review and consider any such information only insofar as it
  is germane to the topics on which they are testifying and to the extent that the volume of
  information may reasonably be reviewed advance of the deposition.

                                                       ****
          Please contact Assistant U.S. Attorney James Bennett (216-622-3988) or Senior Counsel
  Natalie Waites (202) 616-2964 to discuss mutually agreeable times for the deposition testimony I
  have authorized.

                                Sincerely,




                                AVA . OTELL DU 'TIN
                                Executive Assistant United State Attorney
                                Office of the U.S. Attorney for the Northern District of Ohio
                                Acting Under Authority Conferred by 28 U.S.C § 515




                                                  11
